DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dervis Magistre on 1/15/2021.

The application has been amended as follows: 
Claim 16, line 5 after the phrase “is connected at” replace ---“an inner end” with “the beginning of an inner end of each rotor blade”---
Claim 16, line 12 after the phrase “each rotor blade” insert ---“as measured from an external surface of the rotor ring”---
Specification page 6, line 14 after the phrase “blades 21” insert ---“connected to the rotor ring at the beginning of an inner end of each rotor blade”---
Specification page 6, line 15 after the phrase “rotor blades” insert ---“as measured from an external surface of the rotor ring 19”---
Allowable Subject Matter
Claims 16, 19, 20, 22, 26, 31, and 33 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 16 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious a wind turbine as recited by independent claim 16, comprising:
a support structure including a stationary ring; 
a rotor including a rotor ring and a plurality of rotor blades, wherein the rotor ring is rotatably supported on the stationary ring by a bearing so that the rotor is rotatable about a horizontal rotation axis, wherein each rotor blade is connected at the beginning of an inner end of each rotor blade thereof to the rotor ring, wherein the rotor ring has a diameter, and wherein each rotor blade has a length extending from the inner end to a free end of the rotor blade, wherein: 
induction coils are situated on the stationary ring; 
the rotor ring of the rotor is provided with magnets; 
the induction coils and the magnets form a generator that converts wind energy into electrical energy when the rotor is rotating; and 
a ratio of the diameter of the rotor ring to the length of each rotor blade as measured from an external surface of the rotor ring is one of 1:2, 1:1.5, and 1:1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES H REID JR whose telephone number is (571)272-9248.  The examiner can normally be reached on M-F 9:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Charles Reid Jr./Primary Examiner, Art Unit 2832